 352DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union sympathies,membership, or activities in a manner violative of Section 8 (a) (1) of the Act.WE WILL NOT engage in surveillance of, or create the impression that we aresurveilling, theunionactivities of our employees.WE WILL NOT withhold, or threaten to withhold, existing benefits from ouremployees if they should join or support Hotel and Restaurant Employees andBartenders Union, Local 176, AFL-CIO.WE WILL NOT grant wage increases or other economic benefits to our employ-ees as aninducement to reject the above-named Union, or any other labor organi-zation, as their collective-bargaining representative.WE WILL NOT threaten our employees with adverse consequences, includingjob loss, in the event they select the above-named Union, or any other union, astheir collective-bargaining agent.WE WILL NOT in any like or similar manner interfere with, restrain, or coerceemployees in the exercise of their right to self-organization, to join or assist theabove-named or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other concerted activitiesfor the purpose of collective bargaining and other mutual aid or protection orto refrain from any and all such activities.All our employees are free to become or remain members of the above-namedor any other labor organization, or to refrain from such membership.GAL TEX HOTEL CORPORATION, D/B/A ADMIRALSEMMES HOTEL AND MOTOR HOTEL,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, Tele-phone No. 529-2411, Extension 6396, if they have any question concerning thisnotice or compliance with its provisions.Chrysler Corporation-Space Division, Michoud OperationsandInternationalUnion, United Automobile, Aerospace and Agri-cultural ImplementWorkers of America (UAW), AFL-CIO,Petitioner and Paul Fassnachtet al.,Movants.Case No. 15-RC-2911.August 6,1965DECISION AND ORDER ON MOTIONPursuant to a stipulation for certification upon consent election exe-cuted by the Employer and Petitioner on May 29, 1964, an election bysecret ballot Was conducted on June 11, 1964, under the direction andsupervision of the Regional Director for Region 15, among certain154 NLRB No. 28. CHRYSLER CORP.-SPACE DIVISION, MICHOUD OPERATIONS 353classifications of employees stipulated to constitute an appropriateunit, but expressly excluding professional employees.At the conclu-sion of the balloting the parties were furnished a tally of the ballots,which showed that of approximately 90 eligible employees 80 cast validballots, of which 46 were for and 33 against the Petitioner, and 1 waschallenged.As no exceptions or objections were filed by the Employeror Petitioner, the Regional Director, on June 23, 1964, certified thePetitioner as the collective-bargaining representative of the employeesin the stipulated appropriate unit.On August 25, 1964, nine employees (herein called Movants) fileda motion with the National Labor Relations Board, specifically alleg-ing that they were "professional employees" within the meaning ofSection 2(12) of the National Labor Relations Act, as amended, byvirtue of their educational backgrounds and experience, and wereworking as professional employees; that the Regional Director hadincluded their classifications in the certified unit along with employeeswho were not professional employees; and that the Regional Direc-tor's action was unlawful within the meaning of Section 9(b) (1) ofthe Act.'On September 4, 1964, the Petitioner filed a response to the motion,contendinginter aliathat the Movants were not professional employ-ees entitled to any of the relief requested.On November 25, 1964, the Board, after duly considering the matter,issued an Order entertaining the motion, and remanding the proceed-ing to the Regional Director for the purpose of conducting a hearinglimited to the question of whether any employees in the stipulated unitwere professional employees.On January 5, 6, 7, and 8, 1965, the hearing was held before HearingOfficer Loren P. Jones. All parties, including the Movants, partici-pated and subsequently filed briefs.The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Zagoria].Upon the entire record in this case, the Board finds :The principal question to be resolved, as indicated in our Order ofNovember 25, 1964, is which, if any, employees in the unit certified bythe Regional Director are professional employees within the meaning1Section 9(b) (1) prohibits the Board from establishing such a unit as appropriateunless,unlike here,it has been clearly ascertained that a majority of the professionalemployees vote for inclusion in the unit.206-446-66-vol. 15424 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 2(12) of the Act.2 It is clear, from examination of thestatutory definition, that the resolution of this question turns on thenature of the work engaged in by the employees involved. If the workis predominantly intellectual and varied rather than routine or stand-ardized, if it consistently involves discretion and judgment in its per-formance, and if it requires an advanced type of knowledge customar-ily acquired by a prolonged course of specialized study in an institutionof higher learning, the employees performing the work come withinthe meaning of Section 2(12). It is likewise clear that the statutorydefinition does not limit professional status to employees who havereceived a degree from, or completed a prolonged course of specializedstudy in, an institution of higher learning.3Thus, the requisite knowl-edge may also have been acquired through training or experience.'Accordingly, when a group of employees are being evaluated to deter-mine whether they are professionals, the principal test depends not somuch on the individual qualifications of each employee as on the pre-dominant character of the work in which they are engaged.5With these principles in mind, we turn to an examination of thealleged professional work performed by the employees in the certifiedunit.The unit is composed of employees engaged in the developmentand production, under contract with the National Aeronautics andSpace Agency (NASA) of the U.S. Government, of a major com-ponent of the Saturn rocket, known as the Saturn booster. The recordshows and the parties stipulated that most of the employees in theunit are production and not professional employees.The largest group of employees whose professional status is in ques-tion are 27 engineers in the production engineering department(department 2621), classified as manufacturing engineer A and manu-facturing engineer B at the time of the hearing. (Manufacturing engi-neers B were formerly classified as production engineers.)The rec-ord shows that their duties are practically identical, and encompass thefollowing principal types of work :'Section 2(12) of the Act defines the term "professional employee"tomean:"(a) any employee engaged in work (1) predominantly intellectual and varied incharacter as opposed to routine mental, manual,mechanical,or physical work; (ii)involving the consistent exercise of discretion and judgment in its performance,(iii)of such a character that the output produced or the result accomplishedcannot be standardized in relation to a given period of time;(iv) requiring knowledgeof an advanced type in a field of science or learning customarily acquired by aprolonged course of specialized intellectual instruction and study in an institution ofhigher learning or a hospital, as distinguished from a general academic educa-tion or from an apprenticeship or from training in the performance of routine mental,manual, or physical processes ; or"(b) any employee, who (i)has completed the courses of specialized intellectualinstruction and study described in clause(iv) of paragraph (a), and (11) is per-forming related work under the supervision of a professional person to qualify him-self to become a professional employee as defined in paragraph (a) "8 Only half of the admittedly professional senior engineers have such degrees.*The Ryan AeronauticalCo., 132 NLRB 1160.5Western Electric Company,Incorporated,126 NLRB 1346, 1348. CHRYSLER CORP.-SPACE DIVISION, MICHOUD OPERATIONS 3551.The preparation, from a generalized blueprint received from theprofessional employees of the design engineering department, of aconcrete manufacturing plan, which determines the plant area, themajor tooling, the special facilities, and the testing and heat treatingprocedures to be utilized, and, most important, determines the sequenceof the manufacturing operations to be performed.2.The preparation (from the manufacturin g plan) of process(operation) sheets detailing completely for production and mainte-nance personnel the precise manner in which to manufacture, assemble,or test the particular component involved.3.Active and continuous consultation on the production floor withassembly and manufacturing supervisors to resolve engineering prob-lems which arise during the production process.4.Providing detailed information to the contracting agency(NASA) regarding the impact upon the cost and the delivery scheduleof proposed changes in the Saturn booster.5.Determining, from the standpoint of feasibility of manufacture,the practicability of components based upon an analysis of the blue-prints-a design review function.6.Evaluating vendor proposals 6 as they affect production costs,manufacturing operations, or production schedules.7.Performing management research.The evidence further shows that manufacturing engineers A andB have a clear and definite project responsibility in connection with themanufacture, assembly, or testing of various parts of the Saturnbooster, and that, although they receive limited professional supervi-sion, they have great latitude in performing their work.They havealso been assigned to a wide variety of projects.Thus, one manufac-turing engineer A (Mitchell) was assigned to the installation of out-board and inboard engines and to the removal of static test equipmentfrom a rocket; a manufacturing engineer B (Rachal) was assigned totail-unit structural problems and to a maj or modification program onthe Saturn booster.The Employer's hiring requirements for the two classifications differsomewhat.Manufacturing engineering B is required to have an engi-neering degree or its equivalent and 3 to 5 years' experience in the air-craft or missile industry, while manufacturing engineer A is requiredto have an engineering degree or its equivalent and 6 to 8 years' experi-ence in the same industry. The record shows that 9 of the 27 manufac-turing engineers in question have degrees in electrical or mechanicalengineering, or related fields such as mathematics or industrial tech-nology.The remaining 18 engineers have an average of 14 years ofmanufacturing and assembly experience, the greater part of which has9The term"vendor" used herein means the supplier of parts or components. "Vendorproposals" refer to prospective changes in these parts or components. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen in the aircraft industry.Of these 18, 9 have had an average of 2years of institutional training in electrical, mechanical, or aeronauti-cal engineering.One other received 4 years of college training in aca-demic subjects, and the remaining eight individuals finished highschool.But all have had substantial training and experience, andfour of them have had from 17 to 20 years of experience, most of whichis in the aircraft industry?The Petitioner first contends that although a third of the afore-mentioned 27 employees have college degrees in engineering, the fail-ure of the remaining two-thirds to hold such degrees precludes all 27from qualifying as "professional employees" under Section 2 (12), andthat the Employer's policy of accepting an equivalent amount of engi-neering experience and training as a substitute for the degree produces"a failure to meet the stringent statutory education requirements ofSection 2(12)."The argument lacks merit as pointed out in recentdecisions dealing with the statutory definition of professional status.Such a contention was recently rejected in theRyan Aeronauticalcase,8 where the union involved argued against the inclusion of variousengineers in a professional unit engaged in the manufacturing of elec-tronic guidance systems because they lacked college degrees.TheBoard, however, included the disputed engineers in the professionalunit, stating as follows :Apparently the Petitioner's principal argument against theinclusion of the particular engineering employees in the profes-sional unit is that employees who are not college graduates do notmeet the definition of professional employees under the Act. TheAct requires professionals to possess "knowledge of an advancedtype."However, such knowledge need not come through academictraining alone. It is settled Board policy that it is not the "indi-vidual qualifications of each engineer, but rather the character ofthe work required of them as a group," which is determinative ofprofessional status.The background of the individual is, ofcourse, relevant and is examined for the purpose of decidingwhether the work of the group satisfies the "knowledge of anadvanced type" requirement.The principle that "knowledge of an advanced type" may be acquiredby training and experience which is the equivalent of a college degreehas also been recognized as applicable to missile engineers by the Boardin deciding unit placement questions in representation cases.Thus, inaManufacturing engineers (A and B) are summarized as a single group because therecord reflects that their duties are practically identical.Their education and experience,ifconsidered as separate groups, would produce essentially the same ratio of highereducation and college degrees to practical experience8 132 NLRB 1160, 1163, 1164. CHRYSLER CORP.-SPACE DIVISION, MICHOUD OPERATIONS 357Ladish Company,9the work of the engineers required an engineeringdegree, preferably in metallurgy,orthe equivalent in training orexperience.The engineers there evaluated missile projects and maderecommendations as to the type of metals to be used, whether new met-als should be developed, and the methods of manufacture, and alsooversaw the heat treatment, test procedures, and manufacturing opera-tions in connection with such projects.The Board decided that theengineers in question were professional employees under Section 2(12),finding,inter alia.that the work of the missile engineers was predomi-nantly intellectual and varied in character, and otherwise conformedto the section's requirements. In the light of the above precedent andon the basis of the qualifications and work of manufacturing engi-neers A and B, we find no merit in the Petitioner's contention that theyfail individually or as a group to meet the "knowledge of an advancedtype" requirement of Section 9(b) (1).Moreover, the present record itself refutes this argument, for itshows that one of the Movants, who is not a graduate engineer, has beenpromoted to a clearly professional position in the design engineeringdepartment on the basis of his advanced qualifications derived fromextensive engineering experience.Petitioner also contends in its brief that three factors clearly demon-strate that manufacturing engineers A and B perform work that fallsshort of the statutory requirements, which are limited to work thatispredominantly intellectual and varied in character as opposed toroutine mental work. It argues that (1) the engineers are subject tosupervision in submitting recommendations to the Employer's designengineering department; (2) they cannot make on-the-spot changesin blueprints, but must remedy manufacturing problems by recom-mendations submitted to the design engineering department throughtheir supervisors; and (3) the large number of engineering changesproposed by NASA or vendors for the many systems and componentsof the Saturn booster each month (600 to 800) negatives any contentionthat the manufacturing engineers' work is other than routine.Peti-tioner further urges that these same three factors show that the workperformed by the manufacturing engineers does not involve the fre-quent exercise of discretion and judgment which Section 2(12)requires.With regard to the first factor, it is clear from the record that bothmanufacturing engineers A and B do receive limited supervision oftheir work from a senior engineer and a group supervisor. Thus, theirwritten recommendations (clarification requests) to the design engi-neering department on manufacturing and assembly problems ordi-narily require approval by a senior engineer or group supervisor before0 126 NLRB 555, 558, 559. 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDtransmission to that department.Similarly, the general manufactur-ing plans and operation sheets prepared by the manufacturing engi-neers require approval before they are released to the production floorand other interested departments of the Employer.The recordreflects, however,that approval of their recommendations,manufac-turing plans,and operation sheets is usually given as a matter of coursein view of the clear project responsibility of the manufacturing engi-neers for particular systems and components of the booster. Indeed,it is common practice for the manufacturing engineers at times to workdirectly with design engineering personnel on manufacturing prob-lems, -with no advance notification to any senior engineer or groupsupervisor.In our opinion, the supervision received by the manufac-turing engineers does not preclude them from qualifying as profes-sional employees under Section2(12) of the Act.Neither do the other two factors cited by the Petitioner support thecontention that the manufacturing engineers perform only routinework.True, the evidence indicates that such engineers cannot makedesign changes on the production floor as problems arise.However,as noted above,their recommendationswith regard to the solution ofmanufacturing and assembly problems customarily receive approvalfrom design engineers as realistic appraisals of how manufacturingand assembly feasibility can be assured once a problem arises in con-nection with some system or component.Petitioner's further argu-ment that the number of changes impacted each month "destroys acontention that the work is not routine"also lacks merit, when the com-plexity of the Saturn booster is contemplated and it is recalled thatmany changes impacted (or considered) are actually made.However,in the case of all such changes which are evaluated, the intellectual andvaried character of the engineers' work is clear since requisite material,manpower, space, and tooling requirements must be estimated by theengineer impacting a change with a high degree of accuracy, so thatthe cost and scheduling effect of the proposed change may be promptlyappraised with due regard to all relevant factors and communicatedtoNASA for approval.Moreover, the engineer must make thisappraisal in an imaginative manner utilizing only a general one-para-graph or one-page description of the change proposed.The varied and intellectual nature of the manufacturing engineers'duties is evident from the diverse nature of the projects to which theyhave been assigned and also from the particular work they have per-formed on these projects: drafting manufacturing plans, estimatingthe impact upon the booster of the various changes proposed by NASAand contractors supplying missile components, determining the tool-ing requirements (including the design of tools for certain assemblyprocedures), solving manufacturing, assembly, and testing problems,working on the production floor with production supervisors, and exer- CHRYSLER CORP.-SPACE DIVISION,MICHOUD OPERATIONS 359cising a design review responsibility to assure manufacturing feasibil-ity of particular components.Fassnacht, for instance,not only had todetermine what testing equipment would assure the manufacturingand assembly tolerances required by NASA, but also had to calibrateor modify such equipment when necessary to assure that such toler-ances were maintained.Other manufacturing engineers had to makejudgments concerning whether component changes would lead toabnormal testing costs or production delays-and whether in-plantmanufacture or procurement from outside contractors of missile com-ponents would best serve the Employer's and NASA's needs, yet stillassure maintenance of critical delivery schedules. In sum, the recordshows that the work of manufacturing engineers A and B is being per-formed in a relatively new industry, in which the end products (mis-siles and rockets) are of such novelty and complexity that widespreadknowledge of an advanced type is essential to those having responsi-bilities related to formulation and guidance of the manufacturingprocess.In view of all the evidence outlined above relating to the questionof the professional status of the 27 employees who are classified asmanufacturing engineers A and B, we find that they meet the statu-tory requirements of Section 2(12) for professional employees andwere qualified as such at the time of the election.The evidence shows that none of the remaining employees in thestipulated unit are professionals.A question was raised as to some ofthe 14 associate manufacturing engineers also employed in the Employ-er's production engineering department.The record shows and theparties stipulated, however, that six of these employees, who were for-merly classified as technical assistant (production) engineers, are notprofessional employees.Evidence concerning the remaining eight(formerly classified as production engineer B) shows that one has aB.S. degree in industrial technology and one an academic B.A. degree,but that all have a lower pay scale than manufacturing engineers Aor B. Evidence also shows that the eight regularly are assigned towriting detailed process (operation) sheets for production operationsand that they often receive help from manufacturing engineers A andB on the relatively routine projects to which they are assigned.On thebasis of the above evidence, and particularly in the absence of any posi-tive and detailed testimony distinguishing their work from that of thestipulated nonprofessional associate manufacturing engineers for-merly classified as technical assistant, we are unable to find that theformer production engineers B meet the statutory requirements pre-scribed by Section 2 (12) for professional employees.A question was also raised as to three other unit employees, two ofwhom are classified as estimators-parts cost and one as estimator-advanced proposals.These employees work with cost estimators- 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDassembly, who have been stipulated to be nonprofessional employees,although, like the three disputed employees, they also often estimatethe cost of advanced proposals and parts. The evidence shows that thecost estimating employees are not concerned with solving engineeringproblems, but merely estimate the cost of material and manpowerwhich will be needed to manufacture or assemble a certain componentor item proposed. In view of the predominantly repetitive and routinenature of the cost estimating function, and the stipulation that certaincost estimators-assembly who perform comparable work are not pro-fessional employees, we find that the cost estimator-advanced proposalsand the cost estimators-parts do not meet the statutory requirementsof Section 2(12) for professional employees.In sum, it appears that the stipulated unit contains both professionaland nonprofessional employees, within the meaning of Section 2(12)of the Act. Since the ballots of the professional employees did notpresent the question of inclusion in the mixed unit and in any eventwere not kept separate from those of the other employees, and sinceit has therefore not been possible to ascertain that a majority of theprofessional employees voted for inclusion in the unit, as required bySection 9(b) (1) of the Act, we must of necessity exclude them fromthe stipulated unit.Moreover, it is not clear that the Petitioner seekseither a separate election among the professional employees in the unit,or a finding that a substantially smaller unit (containing only the non-professional employees) is appropriate. It is likewise not clear thata majority of the nonprofessional employees who voted in this smallerunit cast ballots for representation by the Petitioner.Under all the circumstances, we shall vacate the certification hereto-fore issued by the Regional Director and shall remand the proceedingto him for such further action on the petition as may be appropriate,consistent with our decision herein.[The Board vacated the certification of representatives and re-manded this proceeding to the Regional Director for Region 15 forappropriate further action on the petition.]Riley Aeronautics CorporationandDonald A. Depew and FredLee, Jr. and Wallace J. Nelson and Sigmund R. Nied,and HomerD. Sapp.Cases Nos.1w-CA-3055-1,12-CA-3055-2,12-CA-3055-3,12-CA-3055-4, and 12-CA-3055-5.August 9, 1965DECISION AND ORDEROn May 12, 1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respondent154 NLRB No. 25.